Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered June 24, 1996, convicting him of robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the prosecutor’s comments made during the trial and summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Dien, 77 NY2d 885, 886). In any event, while some of the comments were inappropriate, they did not prejudice the defendant given the judge’s prompt curative instructions. Moreover, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Galloway, 54 NY2d 396; People v Garrett, 219 AD2d 670).
O’Brien, J. P., Sullivan, Friedmann and Goldstein, JJ., concur.